DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art discloses most of the limitations of the claims, but fails to show: 
Regarding claim 1, the prior art (e.g. US Patent Application Publication No. 20170104493 to GOTO) does not disclose at least the first drive waveform and the second drive waveform are selected based at least in part on a result of comparing the measured parity of the second state to the measured parity of the first state, and wherein application of the first drive waveform and the second drive waveform, at least in part, transition the quantum mechanical oscillator from the second state back to the first state, along with the other limitations of the claim.  
Regarding claim 15, the prior art (e.g. GOTO) does not disclose at least select a first drive waveform and a second drive waveform from amongst the stored plurality of drive waveforms based at least in part on a result of comparing the measured parity of the second state to the measured parity of the first state; and at least one electromagnetic radiation source configured to:  apply the first drive waveform to the quantum mechanical oscillator; and apply the second drive waveform to the physical qubit concurrent with the application of the first drive waveform, along with the other limitations of the claim.  




Conclusion
Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 7:00 AM to 2:00 PM Eastern Time Monday, Tuesday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738